Campbell J.:
It is claimed by the plaintiffs in error, that the agree-*135meat testified to by Griggs, as made with Anderson, for the acceptance of Rowe & Co.’s draft, made the delivery of it to Carpenter, as Anderson’s agent, equivalent to its payment, and that it then ceased to have any existence as a security.
The statutes of this state (Comp. A. p. 408) provide that “no person within this state shall be charged as an acceptor on a bill of exchange, unless his acceptance shall be in writing, signed by himself or his lawful agent.” Anderson’s parol agreement therefore was not valid, and the draft, when it came into Carpenter’s hands, was unaccepted, and subject to the rules of law applicable to such paper. We do not however recognize the right or duty of Carpenter to have received it in payment of taxes, had it been accepted. Taxes are due to the public, and not to the tax collector individually, and claims against him are not a legal tender for, or offset against, such charges.
It can not be claimed that Carpenter was not a holder for value of the draft. He received it in lieu of money, on the assurance of Griggs that it should be all right, and was obliged to pay the taxes to Anderson, in money, out of his own pocket. And he was subsequently recognized as its owner, by all the parties, and they promised to pay it unless Anderson should accept it himself. In view of the subsequent promise, the questions raised upon the refusal to allow Griggs and Elliott to testify when they were notified, become unimportant, and were waived by counsel.
There was no error in the judgment below, and it must be affirmed with costs.
The other Justices concurred.